FILED
                            NOT FOR PUBLICATION                             MAR 14 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



VICTOR M. ROMERO,                                No. 07-74937

              Petitioner,                        Agency No. A071-523-943

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                        Department of Homeland Security

                             Submitted March 6, 2012 **

Before:       B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Victor M. Romero, a native and citizen of Mexico, petitions for review of

the Department of Homeland Security’s order reinstating his 1992 exclusion order

under 8 U.S.C. § 1231(a)(5). We have jurisdiction under 8 U.S.C. § 1252. We

review de novo due process claims and questions of law, Garcia de Rincon v.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Dep’t of Homeland Sec., 539 F.3d 1133, 1136 (9th Cir. 2008), and we deny the

petition for review.

      Because Romero failed to demonstrate a gross miscarriage of justice in his

initial exclusion proceeding, he may not at this point collaterally attack his 1992

exclusion order. See id. at 1137-38 (while a petitioner is generally prevented from

collaterally attacking an underlying removal order on constitutional or legal

grounds, 8 U.S.C. § 1252(a)(2)(D) permits some measure of review if he can

demonstrate a “gross miscarriage of justice” in the prior proceedings).

      Romero’s contention that the agency erred in applying the reinstatement

provision to him because he is eligible for adjustment of status under the special

adjustment provision, 8 U.S.C. § 1255(i), is unpersuasive. See Padilla v. Ashcroft,

334 F.3d 921, 925-26 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                           2                                    07-74937